                  Case 3:18-cr-05579-RJB Document 237 Filed 12/17/18 Page 1 of 1
                                                                     U.S. Department of Justice

                                                                     United States Attorney
                                                                     Western District of Washington

                                                                       1201 Pacific Avenue, Ste. 700   Tel: (253) 428-3800
                                                                       Tacoma, WA 98402                Fax: (253) 428-3836
                                                                       www.usdoj.gov/usao/waw

                                                                     December 17, 2018
VIA ECF
Colin Fieman, esq.         Emma Scanlan, esq.    Phil I Brenna, esq.          Wayne Fricke, esq.           Tim Lohraff, esq.
Atty for Hernandez         Atty for Castro       Atty for Berrelleza          Atty for Cervantes           Atty for Barrientos

Robert Flennaugh, esq.     Kevin Peck, esq.      David Hammerstad, esq. Catherin Chaney, esq.              Lee Edmond, esq.
Atty for Urias Moreno      Atty for Zelaya       Atty for Valenzuela    Atty for Green                     Atty for Kristovich

Jennifer Kaplan, esq.      Karen Unger, esq.     Amy Muth, esq.               Cooper Offenbecher, esq. Jessica Hazelton, esq.
Atty for Riggins           Atty for E. Scott     Atty for M. Scott            Atty for Barajas         Atty for Salcedo

                 Re:       United States v. Carlos Eduardo Lopez Hernandez, et al.
                           No. CR18-5579RBL, USDC, W.D. Washington
Dear Counselors:
       Please be advised that the arraignment for the defendant named in the above cause has been
scheduled as follows:
                 Date:             Friday, December 28, 2018
                 Time:             1:30 P.M.
                 Before:           Theresa L. Fricke, United States Magistrate Judge
                 Place:            Union Station Courthouse
                                   1717 Pacific Avenue, Tacoma, Washington 98402
        It will be necessary that you and your client be present at the time and place indicated above. You
are required to participate in a pretrial services interview prior to the initial appearance. Contact the Pretrial
Services Office at Union Station, Room 1152, 1717 Pacific Avenue, Tacoma, Washington, telephone
number: (253) 882-3705 at least 24 hours prior to the scheduled hearing. After that, you must be processed
by the U.S. Marshal’s Service before the afternoon court appearance.
The Court has requested us to call your attention to the Speedy Trial Act (18 U.S.C. §3161 et. seq.), and the
District’s Plan for Prompt Disposition of Criminal Cases. The Clerk’s Office has copies of the local plan.
Please note, by General Order dated December 2, 1993, Magistrate Judges are authorized to accept guilty
pleas to felony charges. Please coordinate with the Assistant United States Attorney assigned to the case in
the event a guilty plea before trial is accepted.
                                                 Very truly yours,
                                                 ANNETTE L. HAYES
                                                 United States Attorney
                                                 /s/ Salee Porter for
                                                 MARCI L. ELLSWORTH
                                                 Assistant United States Attorney
